Exhibit 10.2
CHINA GREEN AGRICULTURE, INC.
2009 EQUITY INCENTIVE PLAN


NONQUALIFIED STOCK OPTION GRANT AGREEMENT


This Grant Agreement (the "Agreement") is entered into as of ________ by and
between China Green Agriculture, Inc., a Nevada corporation (the "Corporation"),
and ________ ("Grantee").  All terms, conditions and restrictions of the 2009
Equity Incentive Plan of the Corporation (the “Plan”) are incorporated herein
and made part hereof as if stated herein.  If there is any conflict between the
terms and conditions of the Plan and this Agreement, the terms and conditions of
the Plan, as interpreted by the Compensation Committee of the Board of Directors
of the Company (the “Committee”), shall govern.  Except as otherwise provided
herein, all capitalized terms used herein shall have the meaning given to such
terms in the Plan.


ARTICLE 1
GRANT OF OPTION


Section 1.1 Grant of Options.  Subject to the provisions of the Agreement, and
pursuant to the provisions of the Plan, the Corporation hereby grants to
Grantee, as of the Grant Date specified in Attachment A, a Nonqualified Stock
Option (the "Option") to purchase all or any part of the number and class of
shares of common stock, par value $0.001 per share, of the Corporation (“Common
Stock”) set forth on Attachment A at the exercise price per share (the "Option
Price") set forth on Attachment A.


Section 1.2 Term of Options.  Unless the Option granted pursuant to Section 1.1
terminates earlier pursuant to other provisions of the Agreement, including the
expiration date specified in Attachment A, the Option shall expire on the
expiration date set forth on Attachment A hereto, but in no event later than the
fifth (5th) anniversary of its Grant Date.


ARTICLE 2
VESTING


Section 2.1 Vesting Schedule.  Subject to the further provision of this
Agreement, and unless the Option has earlier terminated pursuant to the
provisions of the Agreement, Grantee shall become vested on the dates specified
on Attachment A in a portion of the Option with respect to a percentage or
number of the underlying shares in accordance with the vesting schedule
specified on Attachment A; [provided that the performance targets set forth on
Attachment A are satisfied with respect to such date][applicable to performance
based options] and Grantee shall have been in the continuous employ of or
affiliation (as a director or consultant) with the Corporation or any of the
Corporation’s subsidiaries from the Grant Date through any such date.  Any
potion of the Option which fails to vest pursuant to the vesting schedule set
forth on Attachment A shall be forfeited.


 
 

--------------------------------------------------------------------------------

 
ARTICLE 3
EXERCISE OF OPTION


Section 3.1 Exercisability of Option.  No portion of the Option granted to
Grantee shall be exercisable by Grantee prior to the time such portion of the
Option has vested.


Section 3.2 Manner of
Exercise.  (a)                                                                           The
Option may be exercised, in whole or in part, by delivering written notice to
the Committee or any designee of the Committee.  Such notice shall specify the
number of shares of Common Stock subject to the Option as to which the Option is
being exercised, and shall be accompanied by full payment of the Option Price of
the shares of Common Stock as to which the Option is being exercised.  Payment
of the Option Price shall be made in cash (or cash equivalents acceptable to the
Committee in the Committee's discretion).  In the Committee's sole and absolute
discretion, the Committee may authorize payment of the Option Price to be made,
in whole or in part, by such other means as the Committee may prescribe.  The
Option may be exercised only in multiples of whole shares and no partial shares
shall be issued.  Notwithstanding anything to the contrary herein, the minimum
number of shares that may be purchased upon an exercise of the Option is the
lesser of 100 shares or the number of shares subject to the vested portion of
the Option.


(b)           In lieu of delivery of the Option Price, the Grantee shall have
the right to exercise the Option through a “cashless exercise,” pursuant to
which the Grantee shall be entitled to receive a certain number of shares of
Common Stock based on the following formula:



 
X = Y [(A-B)/A]
where:
   
X = the number of shares of Common Stock the Grantee shall receive as the result
of cashless exercise.
 
Y = the number of shares issuable under the Option that the Grantee elects to
exercise.
 
A = the arithmetic average of the closing price of the Common Stock for the five
trading days immediately prior to (but not including) the exercise date.
 
B = the Option Price



Section 3.3 Issuance of Shares and Payment of Cash upon Exercise.  Upon exercise
of the Option, in whole or in part, in accordance with the terms of the
Agreement and upon payment of the Option Price for the shares of Common Stock as
to which the Option is exercised, unless exercised pursuant to Section 3.2(b),
the Corporation shall issue to Grantee or, in the event of Grantee's death, to
Grantee's executor, personal representative or the person to whom the Option
shall have been transferred by will or the laws of descent and distribution, as
the case may be, the number of shares of Common Stock to which the Grantee is
entitled, in the form of fully paid and nonassessable Common Stock.  The stock
certificates for any shares of Common Stock issued hereunder shall, unless such
shares are registered or an exemption from registration is available under
applicable federal and state law, bear a legend restricting transferability of
such shares.


ARTICLE 4
TERMINATION OF EMPLOYMENT


Section 4.1 Unvested Portion.  Subject to the further provision of this
Agreement, and unless the Option has earlier terminated pursuant to the
provisions of this Agreement, the unvested portion of the Option shall terminate
upon termination of Grantee's employment or affiliation (as a director or
consultant) with the Corporation and all of the Corporation’s subsidiaries for
any reason. For purposes of this Agreement, the Grantee shall be deemed to have
terminated employment or affiliation upon (i) the date the Grantee ceases to be
employed by, or to provide consulting services for, the Company or any Company
subsidiary; or (ii) the date the Grantee ceases to be a director, provided,
however, that if the Grantee (x) at the time of reference is both an employee or
consultant and a director, or (y) ceases to be engaged as an employee,
consultant or director and immediately is engaged in another of such
relationships with the Company or any Company subsidiary, the Grantee shall not
be deemed to have a “termination of employment or affiliation” until the last of
the dates determined pursuant to subparagraphs (i) and (ii) above. The
Committee, in its discretion, may determine whether any leave of absence
constitutes a termination of employment or affiliation for purposes of this
Agreement.


 
 

--------------------------------------------------------------------------------

 
Section 4.2 Termination of Employment or Affiliation For Cause by the
Corporation or Voluntarily by Grantee Other Than Termination of Employment or
Affiliation by Death or Disability.  Unless the Option has earlier terminated
pursuant to the provisions of this Agreement, the vested portion of the Option
shall terminate upon termination of Grantee's employment or affiliation with the
Corporation and all of the Corporation’s subsidiaries for cause by the
Corporation or voluntarily by the Grantee other than termination of employment
or affiliation by death or disability.


Section 4.3 Termination of Employment or Affiliation Involuntarily Without Cause
by the Corporation.  Unless the Option has earlier terminated pursuant to the
provisions of this Agreement, the vested portion of the Option granted to
Grantee shall terminate in its entirety, regardless of whether the Option is
vested in whole or in part, at the end of the stated term of the
Option.  Grantee may exercise all or any part of the Option that was vested as
of the date of termination of Grantee’s employment or affiliation with the
Corporation without cause (including any part of the Option as to which vesting
was accelerated by, or in connection with, such termination) after the date of
termination but no later than the earlier of ninety (90) days following such
date of termination (the “Ninety Day Period”) or the end of the stated term of
the Option.


Section 4.4 Upon Grantee's Death.  Unless the Option has earlier terminated
pursuant to the provisions of the Agreement, upon Grantee's death, Grantee's
executor, personal representative or the person to whom the Option shall have
been transferred by will or the laws of descent and distribution, as the case
may be, may exercise all or any part of the Option that was vested as of the
date of death no later than the earlier of twelve (12) months following such
date of termination (the “Twelve Month Period”) or the end of the stated term of
the Option.


Section 4.5 Termination of Employment or Affiliation by Reason of
Disability.  Unless the Option has earlier terminated pursuant to the provisions
of the Agreement, in the event that Grantee ceases, by reason of Disability, to
be an employee of or affiliated (as a director or consultant) with the
Corporation, all or any part of the Option that was vested as of the date of
termination of employment or affiliation may be exercised in whole or in part at
any time until the earlier of the end of the Twelve Month Period or the end of
the stated term of the Option.  For purposes of this Agreement, Disability shall
be as defined in Code Section 409A(a)(2)(c) and shall be determined by the
Committee, with its determination on the matter being final and binding.


 
 

--------------------------------------------------------------------------------

 
ARTICLE 5
MISCELLANEOUS


Section 5.1 Non-Guarantee of Employment.  Nothing in the Plan or the Agreement
shall be construed as a contract of employment between the Corporation (or an
affiliate) and Grantee, or as a contractual right of Grantee to continue in the
employ of the Corporation or an affiliate, or as a limitation of the right of
the Corporation or an affiliate to discharge Grantee at any time.


Section 5.2 No Rights of Stockholder.  Grantee shall not have any of the rights
of a stockholder with respect to the shares of Common Stock that may be issued
upon the exercise of the Option until such shares of Common Stock have been
issued to him upon the due exercise of the Option.


Section 5.3 Withholding of Taxes.  The Corporation or any affiliate shall have
the right to deduct from any compensation or any other payment of any kind
(including withholding the issuance of shares of Common Stock) due Grantee the
amount of any federal, state or local taxes required by law to be withheld as
the result of the exercise of the Option; provided, however, that the value of
the shares of Common Stock withheld may not exceed the statutory minimum
withholding amount required by law.  In lieu of such deduction, the Committee
may require Grantee to make a cash payment to the Corporation or an affiliate
equal to the amount required to be withheld.  If Grantee does not make such
payment when requested, the Corporation may refuse to issue any Common Stock
certificate under the Plan until arrangements satisfactory to the Committee for
such payment have been made.


Section 5.4 Nontransferability of Option.  Other than by will or the laws of
descent and distribution, the Option shall be nontransferable.  During any
period Grantee is under a legal disability, Grantee's guardian or legal
representative may exercise all or any portion of the vested Option on behalf of
Grantee.


Section 5.5 Agreement Subject to the Corporation’s Charter and Bylaws.  This
Agreement is subject to the Charter and Bylaws of the Corporation, and any
applicable Federal or state laws, rules or regulations, including without
limitation, the laws, rules, and regulations of the State of Nevada.


Section 5.6 Gender.  As used herein, the masculine shall include the feminine as
the circumstances may require.


Section 5.7 Headings.  The headings in the Agreement are for reference purposes
only and shall not affect the meaning or interpretation of the Agreement.


Section 5.8 Notices.  All notices and other communications made or given
pursuant to the Agreement shall be in writing and shall be sufficiently made or
given if hand delivered or mailed by certified mail, addressed to Grantee at the
address contained in the records of the Corporation, or addressed to the
Committee, care of the Corporation for the attention of its Secretary at its
principal office or, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties.


 
 

--------------------------------------------------------------------------------

 
Section 5.9 Entire Agreement; Modification.  This Agreement contains the entire
agreement between the parties with respect to the subject matter contained
herein and may not be modified, except as provided in the Plan.


Section 5.10 Conformity with Plan.  This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan, which
is incorporated herein by reference.  Unless stated otherwise herein,
capitalized terms in this Agreement shall have the same meaning as defined in
the Plan.  Inconsistencies between this Agreement and the Plan shall be resolved
in accordance with the terms of the Plan.  In the event of any ambiguity in the
Agreement or any matters as to which the Agreement is silent, the Plan shall
govern including, without limitation, the provisions thereof pursuant to which
the Committee has the power, among others, to (i) interpret the Plan and Grant
Agreements related thereto, (ii) prescribe, amend and rescind rules and
regulations relating to the Plan, and (iii) make all other determinations deemed
necessary or advisable for the administration of the Plan.  Grantee acknowledges
by signing this Agreement that he has received and reviewed a copy of the Plan.




[Signature page to follow]
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed the Agreement as of the date first
above written.



        CHINA GREEN AGRICULTURE, INC.                
 
By:
        Name        Title           

 

        GRANTEE                
 
 
       
[Name]
[Title]
                 




 








 
 

--------------------------------------------------------------------------------

 
ATTACHMENT A




 

      Grant Date:           Number of Options:             Exercise Price:     
        Expiration Date:             Vesting Schedule:   set forth in the table
below        

 


Shares
Vesting Date
[Performance Targets][if applicable]
                 




